15-692
    Williams v. Correctional Officers


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of May, two thousand sixteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    Randy Williams,

                                 Plaintiff-Appellant,

                       v.                                                        15-692

    John/Jane Does, Correctional Officers
    Responsible for Delivery of Ramadan
    Trays, Upstate Correctional Facility, Gerard
    Jones, Upstate Correctional Facility,

                                 Defendants-Appellees.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                       Randy Williams, pro se, Malone, NY

    FOR DEFENDANTS-APPELLEES: Zainab Chaudhry, Assistant Solicitor General,
                              New York State Office of the Attorney General,
                              Albany, NY.
          Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, C.J.; Peebles, M.J.).


          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED in part, VACATED in part, and

REMANDED for further proceedings.

          Appellant Randy Williams, a prisoner proceeding pro se, appeals the district court’s

judgment dismissing his 42 U.S.C. § 1983 complaint for failure to state a claim. The district court

also dismissed Williams’s claim under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). Williams does not challenge this latter dismissal on appeal. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), construing the complaint liberally, accepting all factual allegations in the

complaint as true, and drawing all reasonable inferences in the plaintiff’s favor. Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). To survive a motion to dismiss under Rule

12(b)(6), the complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          The Free Exercise Clause of the First Amendment, which protects the free exercise of

religion, extends to prisoners and includes their right to meals that comport with religious

requirements. Ford v. McGinnis, 352 F.3d 582, 588, 597 (2d Cir. 2003); see also McEachin v.

McGuinnis, 357 F.3d 197, 203-04 (2d Cir. 2004). We have not yet decided whether a prisoner

asserting a free-exercise claim must, as a threshold requirement, show that the disputed conduct

                                                  2
substantially burdened his sincerely held religious beliefs. Holland v. Goord, 758 F.3d 215,

220-21 (2d Cir. 2014). It is not necessary to resolve this issue here, however, because Williams

does not argue that the substantial burden threshold requirement is inapplicable and instead argues

that he met the requirement. See Ford, 352 F.3d at 592 (declining to address whether a prisoner

must meet the substantial burden threshold requirement in a free exercise case because he did not

raise the issue on appeal).

       Assuming that the substantial burden requirement applies, this Court’s precedent leads us

to conclude that Williams plausibly alleged that his religious exercise was unconstitutionally

burdened. See Holland, 758 F.3d at 221 (declining to address the continued viability of the

substantial burden requirement where this Court’s precedent reveals that inmate’s religious

exercise was unconstitutionally burdened); McEachin, 357 F.3d at 203 (noting that “courts have

generally found that to deny prison inmates the provision of food that satisfies the dictates of their

faith does unconstitutionally burden their free exercise rights,” and determining that prisoner, a

practicing Muslim, stated a free exercise claim by alleging that the restrictive diet of “loaf” was not

properly blessed as required by Islam); Ford, 352 F.3d at 593-94 (holding that defendants were not

entitled to judgment as a matter of law on question whether prisoner’s religious exercise was

unconstitutionally burdened when he was denied an Eid ul Fitr feast, which he characterized as

religiously significant to his practice of Islam). To satisfy the substantial burden requirement, a

prisoner claiming a violation of his free exercise rights must show “that the disputed conduct

substantially burden[ed] his sincerely held religious beliefs.” Salahuddin v. Goord, 467 F.3d 263,

274-75 (2d Cir. 2006); see also Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[A] substantial

burden exists where the state puts substantial pressure on an adherent to modify his behavior and to


                                                  3
violate his beliefs.” (quotation and alterations omitted)).        We have reasoned that when

determining whether a prisoner’s religious beliefs have been substantially burdened, the relevant

question is whether the infringed-upon religious activity is considered central or important to the

prisoner’s practice of his religion. McEachin, 357 F.3d at 203; Ford, 352 F.3d at 593-94. Here,

Williams’s complaint alleged that the premature sunset meals forced him to either forego his meal

or break his fast; he characterized fasting for Ramadan as important to his practice of Islam and

stated that eating before sunset was a “grave spiritual sin” that canceled the “validity” of fasting.

Consequently, Williams successfully alleged a plausible free exercise claim. See Ford, 352 F.3d

at 593-94. The district court relied on non-binding case law when it determined that Williams’s

burden was de minimis because only a few of his meals were delivered prematurely; its reasoning

is inconsistent with this Court’s case law, which cautions against “the danger that courts will make

conclusory judgments about the unimportance of the religious practice to the adherent . . . .” Id. at

593.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED as to its

dismissal of Williams’s RLUIPA claim, VACATED as to its dismissal of Williams’s § 1983

claim, and REMANDED for further proceedings.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 4